On Application for Bhiiearinc.
j\I iller, J.
The appeal is by the executor of the deceased from the judgment of the lower court rejecting, as charges against the succession, items on his account claimed to be due to himself and to sundry creditors. The dismissal of the aiipeal was placed on the ground that the executor has no appealable interest; that the apxieal allowed was by the creditors who might deem themselves aggrieved by the disallowance of the amounts awarded them, and by the executor personally, in respect to the alleged error of the judgment rejecting his demands personally. It is insisted oil the rehearing that we erred in dismissing the appeal.
This court, from an early xieriod, has affirmed that ax>x>eals from judgments disallowing items on the account filed by representatives' of successions, or by syndics, alleged to be due creditors, must be by the creditors. So when the appeal is from the judgment disallowing the personal claim, the administrator conceives he has against the succession. Ferguson & Hall vs. Their Creditors, 19 La. 278; Kohn vs. Wagner, 1 Rob. 275; Beer vs. Their Creditors, 12 An. 774; Payne vs. Dejean, 32 An. 889; Succession of Heffner, 49 An. 413. It is contended that the principle of those decisions does not apiply to executors. Why the executor should be deemed to have an appealable interest when the administrator of a succession has none from the judgment rejecting the claims of alleged creditors, and why either the executor or administrator representing the succession should have the right to appeal in their official capacity from the judgment in favor of the succession disallowing the alleged claim of one or the other as *130creditors, is not of ready appreciation. We have been referred to the decision in 33 An. p. 1319, Succession- of Ames, and to the case of Sue • cession of Allen, 48 An. 1040, as sustaining the contention of the appellant. It is true that in the 33d Annual the court distinguishes the functions of the executor derived from the will from those of the administrator derived from the law, and because of that difference the court, in its reasoning, uses expressions to the effect that the appeal by an executor brings up for review the decision rejecting the items lie placed on his account. In the case of Allen, 48 An. 1040, the reasoning in the Ames case is introduced in the opinion. But in the Ames ease there was an appeal by the heirs, and in the Allen case it was the appeal of the heirs the executor moved to dismiss. We cannot perceive that either of the eases cited is calculated to disturb the principle we conceive settled in our jurisprudence; that representatives of successions have no appealable interest in judgments in favor of the successions against creditors. This court recognized and reaffirmed our jurisprudence on the subject in Succession of Heffner, 49 An. 401. We feel constrained to refuse the rehearing.